DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered. Accordingly, claims 1-4, 7-8, 10-14, 21-24, and 27-31 remain pending, claims 1, and 11 have been amended, and claims 5-6 and 25-26 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-8, 10-14, 21-24, and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 
Claim 1 recites the phrase “wherein the patient cannula is configured to be advanced directly over the puncture catheter and extend through the opening in anatomical wall formed by the puncture catheter while the puncture catheter remains in the opening in the anatomical wall” in lines 19-21, while support can be found for the patient cannula is configured to be advanced directly over the puncture catheter (see [0007]), advancing the imaging catheter through the patient cannula along the same guide wire used to direct the patient cannula (see [0019]), the cannula being inserted into a patient at a vascular access site and advanced to the right atrium and that a guide wire extends through an orifice of the cannula  and an opening in the second catheter/needle, so that the cannula and needle are inserted into a patient moving along the guide wire into the right atrium the needle is then forced until it punctures the septum and move into the left atrium the guide wire then moves through the second catheter into the left atrium the second catheter then being maintained in position while the guide wire is maintained in place in the left atrium (see [0040], [0057], [0058], [0059]), [0045]), The imaging catheter including an elongated tube extending from a proximal end, which remains outside the body throughout the procedure(see [0045]), the patient cannula can be fixed in place within the right atrium (see [0060]); however support could not be found for the puncture catheter remains in the opening in the anatomical wall. This raises doubt to regarding at the time the application 
Claim 11 is also rejected for reciting the same and/or similar limitations outlined in the above rejection.
Claims 2-4, 7-8, 10, 12-14, 21-24, and 27-31 are also rejected due to their dependence upon rejected independent claims 1 or 11 as outlined above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, 10-14, 21-24, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “wherein the patient cannula is configured to be advanced directly over the puncture catheter and extend through the opening in anatomical wall formed by the puncture catheter while the puncture catheter remains in the opening in the anatomical wall” in lines 19-21, which renders the claim indefinite because it is unclear what structural arrangement and/or structural component of the catheter assembly physically retains the puncture catheter in the opening so that it remains in the opening of the anatomical wall.
Claim 11 is also rejected for reciting the same and/or similar limitations outlined in the above rejection.
	Claims 2-4, 7-8, 10, 12-14, 21-24, and 27-31 are also rejected due to their dependence 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-13, 21-23, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al. (US20070293724, hereafter, “Saadat”, submitted with the IDS), in view of Kassab et al. (US20130237743, hereafter, “Kassab”, submitted with the IDS), further in view of Stewart et al. (US20040073110, hereafter “Stewart”).
Regarding claims 1 and 11, Saadat discloses an imaging system (“an introduction assembly 570 is illustrated in FIG. 58 including imaging assembly 572” [0229]) comprising a catheter assembly (an introduction assembly 570; deployment catheter 16; FIG. 58) for performing a 
a patient cannula (“introducer sheath 604” [0232]) configured to be drawn along a catheter (“deployment catheter 16”) [0232]);
a puncture catheter (“piercing instrument 600 having a piercing tip 602” [0230]) at least partially enclosed within the patient cannula (“needle sheath 616 may be optionally used to pass the needle instrument 600 through” [0234]) and adapted to extend from the patient cannula to puncture the anatomical wall (“Although piercing instrument 600 may be utilized alone, needle sheath 616 may be optionally used to pass the needle instrument 600 through. In either case, both the piercing tip 602 and needle sheath 616, if used, may be punctured through the underlying septal wall to create transseptal puncture 618, as shown in FIG. 60B” [0234]);
an imaging catheter (“imaging hood 12” [0229]); and 
wherein the patient cannula is configured to be advanced directly over the puncture catheter and extend through the opening in anatomical wall formed by the puncture catheter  (FIGS. 69A-C, where the imaging system including the patent cannula, 606 shown as distal end portion 604, advances over the puncture catheter, through an artificially-created transseptal puncture [0245]) while the puncture catheter remains in the opening in the anatomical wall (see FIG. 67B, where the puncture catheter 618, with tip 602, which is functionally positioned in the anatomical wall), but does not explicitly disclose within this embodiment at least one transducer located on a distal portion of the imaging catheter configured to emit an energy beam in an axial direction, the energy beam being capable of reflecting from a portion of the anatomical wall and configured to detect energy reflected from the anatomical wall providing a measurement of a identifying feature of a section of the anatomical wall, wherein the energy beam emitted from * ultrasonic waves (“an ultrasonic transducer 290” [0180]) or visible light waves (“FIGS. 37A and 37B illustrate how an imaging device may be guided within a heart chamber to a region of interest utilizing a lighted probe positioned temporarily within, e.g., a lumen of the coronary sinus” [0078]).
However, in an alternate embodiment, Saadat teaches a at least one transducer located on a distal portion of the imaging catheter (“an ultrasonic transducer 290, positioned at the distal end of deployment catheter within the imaging hood 12” [0180]) configured to emit an energy beam in an axial direction (“The transducer 290 may send an energy pulse 292 into the imaging hood 12” [0180]), the energy beam being capable of reflecting from a portion of the anatomical wall and to detect energy reflected from the anatomical wall (“and wait to detect back-scattered energy 294 reflected from debris or blood within the imaging hood 12” [0180]), and in an alternate example using the same parts as above, Saadat teaches the anatomical signals as images are providing a measurement of a identifying feature of a section of the anatomical wall (see [0240] where the imaging hood 12 is guided along the tissue until the fossa ovalis is identified, since in such that the distinguishing anatomical features of the fossa ovalis are visualized. See the identifying feature of the fossa ovalis as a difference in thickness of section in FIG. 64B, captured by imager 524 which is displayed upon a monitor energy reflected from the anatomical wall providing a measurement of a thickness of a section of the anatomical wall) and
In an alternate embodiment, Saadat teaches a signal representative of the energy detected by the transducer (“an ultrasonic transducer 290, positioned at the distal end of deployment catheter within the imaging hood 12, as shown in FIG. 23. The transducer 290 may send an energy pulse 292 into the imaging hood 12 and wait to detect back-scattered energy 294 
It is noted that although the teachings of Saadat cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Saadat teaches that a wide range of different embodiments can be constructed based on its disclosure, because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., the first embodiment), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed by known methods, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device disclosed in one embodiment by Saadat with the signal processor for obtaining information for visualizing portions of the anatomical wall as taught by Saadat in a different embodiment and the identification of a thickness of a portion of an anatomical wall in an alternate example, in order to provide for a tissue imaging system which is able to provide real-time in vivo images of tissue regions within body lumens such as the heart through opaque media such as blood and which also provide instruments for therapeutic procedures upon the visualized tissue, specifically with the fossa ovalis being visually identified and distinguished from surrounding tissue, any number of procedures may be affected upon the tissue, including trends septal puncture and access into the adjacent body lumen ([0009] & [0240] of Saadat).
This embodiment does not explicitly disclose a transmitter.
However, in an alternate embodiment, Saadat teaches a transmitter (“The wireless 
It is noted that although the teachings of Saadat cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Saadat teaches that a wide range of different embodiments can be constructed based on its disclosure, because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., the first embodiment), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed by known methods, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device disclosed in one embodiment by Saadat the transmitter by Saadat in a different embodiment to provide for a tissue imaging system which is able to provide real-time in vivo images of tissue regions within body lumens such as the heart through opaque media such as blood and which also provide instruments for therapeutic procedures upon the visualized tissue ([0009] of Saadat).
The same embodiment does not disclose a signal processor for obtaining information for viewing portions of the anatomical wall.
However, in an alternate embodiment, Saadat teaches a signal processor for obtaining information for viewing portions of the anatomical wall (“The processor 98 may also be in electrical communication with an image recorder and/or viewer 100 for directly viewing the images of tissue received from within imaging hood 12. Imager recorder and/or viewer 100 may 
It is noted that although the teachings of Saadat cited above are taken from different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments as set forth above, because Saadat teaches that a wide range of different embodiments can be constructed based on its disclosure, because each of the embodiments add to or subtract from one embodiment that serves as the least common denominator (i.e., the first embodiment), and because each of the embodiments are in the same field of endeavor. One of ordinary skill in the art could have combined the elements as claimed by known methods, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device disclosed in one embodiment by Saadat with the signal processor for obtaining information for viewing portions of the anatomical wall taught by Saadat in a different embodiment to provide for a tissue imaging system which is able to provide real-time in vivo images of tissue regions within body lumens such as the heart through opaque media such as blood and which also provide instruments for therapeutic procedures upon the visualized tissue ([0009] of Saadat).
Saadat does not explicitly disclose identifying a thinnest portion of the anatomical wall to position the puncture catheter in position to puncture the thinnest portion of the anatomical wall.
However, in the same field of endeavor, Kassab teaches identifying a thinnest portion of the anatomical wall to position the puncture catheter in position to puncture the desired portion 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Saadat with identifying a thinnest portion of the anatomical wall to position the puncture catheter in position to puncture the thinnest portion of the anatomical wall as taught by Kassab to provide for catheter with percutaneous, intravascular access into the pericardial space through an atrial wall or the wall of an atrial appendage ([0148] of Kassab).
Saadat, in view of Kassab, does not explicitly disclose a signal representative of the energy detected by the transducer and the signal including the measurement of the thickness of the section of the anatomical wall to a signal processor for obtaining information for visually distinguishing thickness of different portions of the anatomical wall and identifying a thinnest portion of the anatomical wall to position the puncture catheter in position to puncture the thinnest portion of the anatomical wall.
However, in the same field of endeavor, Stewart teaches at least one transducer located 
It would have been obvious to one ordinarily skilled in the art before the effective filing 
*The limitation has been interpreted in the alternative, requiring the “energy beam emitted from the transducer” being comprised of only one of “ultrasonic waves” or “radio waves” or “visible light waves” or “infrared waves” or “ultraviolet waves” any combination thereof, or “an electro-magnetic signal”.
Regarding claims 2 and 22, Saadat, in view of Kassab and Stewart, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the puncture catheter comprises an introducer (“An introducer sheath or the deployment catheter” [0016]) and a transseptal needle (see 602 in FIG. 67B).
Regarding claims 3 and 23, Saadat, in view of Kassab and Stewart, substantially discloses 

    PNG
    media_image1.png
    243
    280
    media_image1.png
    Greyscale

Regarding claims 10 and 29, Saadat, in view of Kassab and Stewart, substantially discloses all the limitations of the claimed invention, specifically, Stewart discloses wherein the at least one transducer is located on a distal face of the imaging catheter (see 41, in FIG. 1 and FIG. 6).
Regarding claim 12, Saadat, in view of Kassab and Stewart, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the information about the anatomical wall comprises a real time image of the anatomical wall (“FIGS. 66A and 66B show perspective and partial cross-sectional side views, respectively, of the imaging hood positioned over the fossa ovalis along the septal wall while directly visualizing an atrial septal aneurysm in real-time” [0112]).
Regarding claim 13, Saadat, in view of Kassab and Stewart, substantially discloses all the limitations of the claimed invention, specifically, Kassab discloses wherein the information about the anatomical wall comprises the thickness of the anatomical wall (“the laser Doppler tip located in lumen 1140 of the embodiment shown in FIG. 7 can be used to measure the thickness of the 
Regarding claim 21, Saadat, in view of Kassab and Stewart, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses a visual and/or audio display configured to receive the information about the portions of the anatomical wall from the signal processor (“The processor 98 may also be in electrical communication with an image recorder and/or viewer 100 for directly viewing the images of tissue received from within imaging hood 12. Imager recorder and/or viewer 100 may also be used not only to record the image but also the location of the viewed tissue region” [0153]) to provide the information to an operator (“Once the image has been determined to be sufficiently clear, either visually by a practitioner or by computer, an image of the tissue may be captured automatically by recorder 100” [0154]).
Regarding claims 30 and 31, Saadat, in view of Kassab and Stewart, substantially discloses all the limitations of the claimed invention, specifically, Kassab discloses wherein the puncture catheter defines a first lumen and the imaging catheter defines a second lumen separate from the first lumen, such that the imaging catheter can be positioned to capture images of the distal portion of the puncture catheter (“a micro-camera system [imaging catheter] may be extended through the lumen [second lumen] of the delivery catheter to assist in the direction of the delivery catheter [puncture catheter] to the desired location in the pericardial space. Micro-camera systems suitable for use with the delivery catheter are well-known in the art. Further, a laser Doppler system may be extended through the lumen [second lumen] of the delivery catheter to assist in the direction [distal portion] of the delivery catheter [with the puncture catheter through the first lumen]. The delivery catheter is positioned such that the outlet of one of the lumens [first lumen containing puncture catheter] of the delivery catheter [distal end] is .
Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Kassab and Stewart, as applied to claims 1 and 11 above, further in view of Abraham (US20090105597, submitted with the IDS).
Regarding claims 4 and 24, Saadat, in view of Kassab and Stewart, substantially discloses all the limitations of the claimed invention, specifically, Saadat discloses wherein the imaging catheter extends parallel with an outer surface of the patient cannula (524 extends parallel with outer surface of 14; FIGS. 47C-47D), but does not explicitly disclose wherein the imaging catheter is connected to an outer surface of the patient cannula.
However, in the same field of endeavor, Abraham teaches wherein the imaging catheter is connected to an outer surface of the patient cannula (“FIG. 19 provides a 3 dimensional view 
 
    PNG
    media_image2.png
    445
    652
    media_image2.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device and system disclosed by Saadat, Kassab, and Stewart with the connection of the imaging catheter as taught by Abraham in order to provide for a device that allows for the operator to be cognizant of exactly where the needle is located in the general area in front of the entire catheter 1900 ([0101] of Abraham).
Claims 7-8 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Kassab and Stewart, as applied to claims 1 and 11 above, further in view of Panescu et al. (US20070156048, hereafter, “Panescu”, submitted with the IDS).
Regarding claims 7 and 27, Saadat, in view of Kassab and Stewart, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the imaging catheter further comprises a plurality of transducers located around an outer surface of the imaging catheter and positioned to obtain a 360 degree image.
However, in the same field of endeavor, Panescu teaches wherein the imaging catheter further (“FIGS. 2 and 3 depict elongate body 12 having a plurality of spaced-apart ablation 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device and system disclosed in Saadat, Kassab, and Stewart with the transducer configuration taught by Panescu to provide catheters with tissue mapping, tissue orientation and/or tissue imaging functions ([0006] of Panescu.)
Regarding claims 8 and 28, Saadat, in view of Kassab, Stewart, and Panescu, substantially discloses all the limitations of the claimed invention, specifically, Panescu discloses wherein each of transducer of the plurality of transducers emits an energy beam in a radial direction relative to a longitudinal axis of the imaging catheter (“transducer elements 28 are configured to expose outer faces 46 to surrounding tissue and fluid within the patient. In this manner, transducer elements 28 may operate to image within a three-hundred and sixty degree (360.degree.)” [0035])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat, in view of Kassab and Stewart, as applied to claims 1 and 11 above, further in view of Maguire et al. (US20030195496, hereafter, “Maguire”, submitted with the IDS).
Referring to claim 14, Saadat, in view of Kassab and Stewart, substantially discloses all the limitations of the claimed invention, specifically Saadat discloses comprising a power supply (“needle 328 may be in electrical communication with a power source 334” [0187]), but does not explicitly disclose wherein power provided by the power supply is conveyed to the transducer through the transmitter.
However, in the same field of endeavor, Maguire teaches wherein power provided by the power supply is conveyed to the transducer through the transmitter (“The transducer (1172) is connected to a power supply, such as the power supply (840) illustrated in FIG. 16D by an outer electrode lead (1342) and an inner electrode lead (1344). As shown in FIG. 41, the outer electrode lead (1342) is connected to the metallic band member (1332)” [0377]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Saadat, Kassab, and Stewart with the power provided by the power supply is conveyed to the transducer through the transmitter as taught by Maguire to provide various improved catheter constructions and associated methods of manufacture for mounting an ultrasound transducer onto a catheter shaft while minimizing the damping of the transducer associated with the structural coupling ([0032] of Maguire). 
Response to Arguments
Rejections made under 35 USC § 103
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.

“There is nothing in Saadat, in any embodiment, that suggests the catheter 16 or introducer sheath 604 are configured to be inserted through the puncture made by the needle sheath 616, and to be inserted directly over the needle sheath 616.
Saadat teaches a different embodiment in FIGS. 69A-C, stating, "[a]s illustrated in FIGS. 69A to 69C, deployment catheter 16 and hood 12 may be articulated to identify a region of tissue, particularly a septal defect such as PFO 630 along the atrial septum AS." Saadat further teaches, "[t]hen, utilizing guidewire 17 or by simply urging the sheath 604 and deployment catheter 16 distally through the opening 630, as shown in FIG. 69B, the deployment catheter 16 and imaging hood 12 may be penetrated to access the opposite body lumen, such as the left atrium LA." See paragraph [0245]. While Saadat also states the catheter 16 and imaging hood 12 may be used to facilitate the crossing of the tissue wall through an artificially-created transseptal puncture or fistula, the reference fails to provide any teaching or suggest regarding what instrument is used to create the artificial puncture. Further, Saadat specifically teaches "utilizing guidewire 17 or by simply urging the sheath 604 and deployment catheter 16 distally through the opening 630, as shown in FIG. 69B." See paragraph [0245]. Saadat thus teaches inserting the sheath 604 and catheter 16 either over a guidewire 17 or directly through the opening without any other structure. Saadat fails to teach or suggest that the "artificially-created transseptal puncture" could be created by the needle sheath 616 and then, while the sheath 616 is in the puncture, advancing the catheter 16 directly over the needle sheath 616. There is simply nothing in any of the figures and descriptions of the various embodiments to suggest such a structure. 
The Examiner acknowledges that the teachings of Saadat being relied on are from different embodiments, but assert it would have been obvious to combine the embodiments because Saadat teaches a wide range of different embodiments can be constructed based on its disclosure. Applicants respectfully disagree. As discussed above, the two embodiments being relied on are significantly different in that the embodiment of FIG. 67B involves a needle to puncture the intact septum while the embodiment of FIGS. 69A-C involves either no puncturing device because the septum has a defect and thus the opening is already present, or some mystery device being used to create an artificial opening, after which either a guidewire alone is used to deliver the catheter or the catheter is simply pushed through the opening. Saadat fails to teach any embodiment in which the patient cannula is configured to be advanced directly over the puncture catheter while the puncture catheter is positioned in the anatomical wall. There is simply no reason to modify Saadat to achieve this structure because there is no embodiment in Saadat in which such a modification would be needed or provide any advantage. The only reason to modify Saadat as asserted is found in Applicants' specification, which is improper. 
Neither Kassab nor Stewart provides what Saadat lacks, thus even if one were to combine all the references, one would not achieve the structure as claimed”


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further in response to applicant's argument that Saadat “fails to teach or suggest that the "artificially-created transseptal puncture" could be created by the needle sheath 616 and then, while the sheath 616 is in the puncture, advancing the catheter 16 directly over the needle sheath 616. There is simply nothing in any of the figures and descriptions of the various embodiments to suggest such a structure”, applicant is directed to [0245] which specifically discloses that “by simply urging the sheath 604 and deployment catheter 16 distally through the opening 630” so that “the deployment catheter 16 and imaging hood 12 may be penetrated to access the opposite body lumen, such as the left atrium LA”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793